Citation Nr: 1740971	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  11-15 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and J.S.


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The November 2009 rating decision granted service connection for migraine headaches and assigned a 10 percent rating.  A May 2011 rating decision assigned a 30 percent rating to the migraine headaches from November 6, 2008.  

In August 2011, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was remanded for additional development in December 2013.  

In December 2013, the Board remanded the issues of service connection for GERD and an acquired psychiatric disability, and entitlement to a disability rating in excess of 30 percent for migraine headaches.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the mandates of the Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A subsequent July 2016 rating decision granted an increased 50 percent rating for migraine headaches and notified the Veteran that the decision represented a full grant of the benefits sought on appeal as to this issue.  The Veteran has expressed no disagreement with this determination and there is no basis for extraschedular discussion in this case.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  VA records also show the Veteran did not perfect an appeal for service connection for an acquired psychiatric disorder subsequent to statements of the case issued in November 2011 and August 2014.  As such, the issue listed on the title page of this decision is the only matter for appellate review.


FINDING OF FACT

GERD was not manifest during service; and, the preponderance of the evidence fails to establish that a present GERD disability is etiologically related to service or to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  There has been substantial compliance with prior remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

The Veteran contends that he has GERD as a result of active service.  In statements and testimony in support of his claim he reported that he developed symptoms associated with the disorder during service that continued after service and, alternatively, that his present GERD disability developed secondary to medications taken for his service-connected disabilities.  VA records show service connection is established for migraine headaches and chronic low back strain.

Service treatment records show the Veteran complained of nausea and vomiting, throwing up dark blood, with burning pain and cramping in the stomach and was treated with Compazine and Mylanta.  An assessment of rule out pancreatitis was provided.  A March 1976 report noted he reported complaints including cough and a burning sensation to the mid-chest.  The examiner's assessment was upper respiratory infection (URI) and the treatment plan included a prescription for Mylanta.  The Veteran's October 1976 separation examination revealed a normal clinical evaluation of the abdomen and viscera.  In his October 1976 report of medical history he denied having or having ever had frequent indigestion or stomach, liver, or intestinal trouble.

VA and private treatment records include diagnoses and treatment for GERD.  No opinions as to etiology were provided.  A June 2006 VA treatment report noted reflux with over-the-counter medication use with relief of symptoms.  It was further noted that he reported he had taken Nexium in the past.  

VA examination in December 2015 included a diagnosis of GERD.  The examiner noted VA treatment records showed medication for GERD was first provided in 2008.  It was also noted that the Veteran was treated for cough and burning sensation in his mid-chest and vomiting dark blood with burning pain and cramping in service and was prescribed Compazine and Mylanta.  The examiner found, however, that a review of the evidence did not indicate nor document that the incidents in service represented an episode of GERD and that the working diagnoses provided of URI and possible pancreatitis did not point to a diagnosis of GERD.  It was further noted that there was nothing in the record that the attending examiners in service considered a primary esophageal condition and there was no evidence of recurrent or other additional symptoms attributable to GERD.  There were no tests nor prescriptions indicating continuing symptoms and no evidence of continuing antacid treatment.  The examiner stated Mylanta treatment was apparently symptomatic medicine for the symptoms at the time, but that the two isolated episodes without evidence of continuation during service made it unlikely that there was a nexus to the Veteran's current GERD condition.  He found that it was less likely that the current diagnosis of GERD was incurred in or caused by service.  

In a July 2016 addendum the examiner found that the Veteran's present GERD was less likely caused by medicines he had taken for his service-connected disabilities.  It was noted that a review of the evidence did not reveal any long term therapy of pain or other medicine during service that would contribute to the development of GERD.  Additionally, it was noted that medicines shown to have been taken primarily for his headache disorder were all taken short term for acute symptoms and none would be implicated in being responsible for his current GERD that was first documented as being treated in 2006.  It was further noted that there was evidence of treatment with Ibuprofen documented in July 2010, fifteen years after service, and that nonsteroidal anti-inflammatory drug (NSAID) therapy had a possibility of adverse gastrointestinal reaction, but that the adverse reaction was limited to gastric symptoms, gastric dyspepsia, peptic ulcer disease (PUD), and gastric bleeding and was not medically considered to be etiologically related to the development of GERD.

Based upon the evidence of record, the Board finds that GERD was not manifest during service and that the preponderance of the evidence fails to establish that a present GERD disability is etiologically related to service or to a service-connected disability.  The December 2015 and July 2016 VA opinions in this case are persuasive and based upon adequate rationale.  The examiner is shown to have reviewed the evidence of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has also been given to the Veteran's own personal assertion that he has a present GERD disability as a result of service, to include as a result of medications taken for his service-connected migraine headache and chronic low back strain disabilities.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The medical significance of symptoms and chronicity are not conditions readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Veteran is shown to have received treatment for gastrointestinal symptoms in service and he is competent to report observable symptoms that may have been manifest during and after service.  However, there is no indication that he is competent to link etiologically any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for GERD is not warranted.  When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for GERD is denied.



____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


